Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155091                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155091
                                                                   COA: 333743
                                                                   Wayne CC: 07-021351-FC
  ANGELO LAMONT WISE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 16, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        WILDER, J., did not participate because he was on the Court of Appeals panel.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
           d1120
                                                                              Clerk